Title: To Thomas Jefferson from Joseph G. Chambers, 10 October 179[2]
From: Chambers, Joseph G.
To: Jefferson, Thomas



Sir
Mercersburg Franklin County Octr. 10. 179[2]

I troubled you formerly on the subject of an improvment on the use of Fire Arms in War &c. signifying my Desire of communicating the Experiment to some of the European patriots.
Whether my letter be not come to your hand or the proposal may not be deemed of sufficient consequence to claim attention I cannot tell. It is the common fate of all projects to be despized before their execution and extolled after their success. In whatever light this may appear I could wish to be indulged so far as to let me know whether there  be any safe Channel of Communication to France or rather to Poland through which I might be able to convey with certainty a secret of this kind. My Object is to produce the greatest possible benefit and in this respect the State of Affairs in France seem to be more precarious. If my Circumstances would conveniently admit I should myself be the bearer and it would greatly enhance the prospect of success if I could be able to procure the Attention of some Notable Characters at home. I have in Contemplation a variety of Martial Stratagems but the most simple and obvious is as follows Viz. I take a common Gun and in the space of a few hours prepare it in such a manner as to charge it with twenty four rounds of Cartridge. With this gun thus Charged I can fire as often as I please in the manner of common firing and with sufficient execution the 24 Charges still remaining in reserve and at a signal given I can set off the twenty four Charges which will fire successively advancing or retreating at full speed either on horse or foot and at intervals of one two to four or five Seconds as the preparation may be directed. Of this I have made and exhibited abundant Experiments and when this Fireng ceases the Gun is still Charged and ready for firing in the common way. I have by me a small Gun or pistol whose barrel is the butt End of an old Carabine thirteen Inches in length and prepared for Experiments. I shewed Mr. Smith the bearer of this letter a specimen of the performance who can inform you of its effect. With this pistol I can fire thirteen Rounds at one Charging but Nine or ten large ones are its proper measure and will do much greater execution than any other firing of a like piece.
If these particulars should seem to merit an Answer a line by the bearer or by post «Via» Chambersburg will be duly regarded. And Remain Sir with the utmost Respect Your most Obedient &c

Joseph G Chambers


P.S. If I had been in time apprized of Mr. Smith’s going to the City I would have encloz’d a Certificate of some Gentelemen of this Neighborhood who have been present at my experiments, but I hope none will conceive me so mad as to wish to deceive myself.

